Citation Nr: 9919314	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with sciatica, bilateral testicular pain, and gluteus maximus 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
This case was remanded in April 1997 to afford the veteran a 
personal hearing at the RO.  Thereafter, a decision of the 
Board in March 1998 denied service connection for a right hip 
disability, and granted 20 percent schedular ratings for 
traumatic arthritis of the right knee and for traumatic 
arthritis of the right shoulder.  Claims for service 
connection for a right variocele (service connection having 
been previously been established for a left varicocele) and 
an increased rating for a lumbosacral strain with sciatica, 
bilateral testicular pain, and gluteus maximus strain, then 
rated 10 percent disabling, were remanded.  Subsequently, an 
August 1998 rating action granted service connection for a 
right varicocele (thus, the veteran is now service-connected 
for bilateral varicoceles) and granted an increase from 10 
percent to 20 percent for the service-connected low back 
disorder.  Accordingly, the only issue remaining for 
appellate consideration is the rating for the service-
connected low back disorder.  


FINDINGS OF FACTS

1.  The service-connected low back disorder is manifested by 
some muscle spasm but not more than moderate limitation of 
motion and documented neurological symptoms consisting of 
sensory deficit but not motor impairment.  

2.  The service-connected lumbosacral strain with sciatica, 
bilateral testicular pain, and gluteus maximus strain does 
not produce a disability picture which renders impractical 
the application of the regular schedular rating standards.  

CONCLUSION OF LAW

An evaluation in excess of 20 percent for a lumbosacral 
strain with sciatica, bilateral testicular pain, and gluteus 
maximus strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Part 4 and Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is plausible and thus "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
which mandates a duty to assist in development of all 
pertinent evidence.  The veteran previously contested the 
adequacy of the VA examinations which he was afforded for the 
purpose of evaluating his service-connected lumbosacral 
disability (pages 14 through 16 of the hearing transcript).  
On remand by the Board, the veteran was afforded 
comprehensive VA orthopedic and neurology examinations in May 
1998.  

In the April 1999 VA Form 1-646, Statement of Accredited 
Representative, the veteran's service representative stated 
that the recent VA rating examinations did not address 
whether the veteran exhibited weakened movement or whether 
there was pain which significantly limited functional ability 
during flare-ups or on repeated use.  However, the Board is 
satisfied that the comprehensive clinical findings and 
histories related by the veteran on repeated VA rating 
examinations over the years yield a comprehensive and clear 
picture of the veteran's disability picture.  

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  


Background

On VA general medical examination in February 1993, the 
veteran reported having had constant low back pain since 
having strained his low back playing volleyball in 1966.  He 
had reinjured his low back in 1974 and was reportedly told 
that he had cracked a disc.  He had been hospitalized but had 
refused surgery.  Since then he had had low back pain which 
radiated to his testicles and his right foot.  At the time of 
the examination his posture was erect and his gait was 
steady.  Flexion of the lumbar spine was to 80 degrees 
(normal being to 95 degrees); extension was to 34 degrees 
(normal being to 35 degrees); lateral flexion was to 19 
degrees to the right and 27 degrees to the left (normal being 
40 degrees in each direction); and rotation was to 20 degrees 
(normal being to 35 degrees).  The pertinent diagnosis was 
chronic low back strain.  An X-ray study of the lumbosacral 
spine revealed no fractures, dislocations or other bony 
pathology.  A computerized tomogram (CT) of the lumbosacral 
spine revealed mild facet arthropathy but no definite disc 
herniation, although there was central bulging at L4-5.  

On VA examination of the veteran's spine in March 1995, the 
veteran complained of low back pain which radiated into the 
left leg and at times he had some numbness of the left foot.  
On examination there was no atrophy, deformity, postural 
abnormality, or fixed deformity.  There was no atrophy of the 
musculature of the back.  Flexion of the lumbar spine was to 
90 degrees, extension was to 30 degrees, and lateral bending 
as well as rotation, to the right and the left, were to 35 
degrees.  There was no objective evidence of pain on motion, 
but the veteran stated that he had pain.  The diagnosis was 
low back strain with mildly limited motion.  An X-ray study 
of the lumbosacral spine was normal.  

On VA neurology examination in February 1996, the veteran 
reported having had low back pain, off and on, since injuring 
his low back playing volleyball in 1996 and increased pain 
after having reinjured his low back in 1974 when he 
reportedly had been found to have a herniated disc, probably 
at L5-S1.  He had been treated with conservative therapy with 
some relief of pain.  He related having low back pain which 
radiated into the left lower extremity all the way down to 
the heel and to the lateral border of the left foot.  He also 
felt radiation of low back pain into the groin and testicles.  
He complained of numbness of the lateral border of the left 
foot.  He denied bladder or bowel symptoms, except for 
polyuria.  He stated that he had episodes of severe low back 
pain in July and November 1995.  

On neurology examination the veteran had normal muscle mass, 
strength, and tone in the right lower extremity but strength 
was 4+/5 in the left iliopsoas and extensor halluces longus, 
4/5 in the left hamstrings, but 5/5 in the left quadriceps 
and dorsal and plantar flexors.  There was generalized 
hyporeflexia of +1 as to the deep tendon reflexes.  Plantar 
response was flexor bilaterally.  Sensory examination was 
within normal limits except for diminished pinprick on the 
lateral border of the left foot.  His gait and station were 
within normal limits, including walking on his heels, toes, 
and tandem gait.  There was no incontinence of bladder or 
bowels.  The diagnosis was low back pain and left lumbar 
radiculopathy.  An X-ray study of the lumbosacral spine was 
normal.  

R. Dale Bernauer, M.D. reported that on examination in March 
1996 the veteran related having bilateral radiating lumbar 
pain, which was greater in the left leg than the right, and 
numbness in the left foot.  Flexion of the lumbar spine was 
to 90 degrees and extension and right lateral bending were to 
20 degrees.  Straight leg raising was positive on the left.  
Muscle strength in the dorsiflexors and plantar flexors, and 
hamstrings was strong but was weak in the extensor hallucis 
longus and quadriceps.  Reflexes were 2+ and peroneal nerves 
sign was negative.  X-rays of the back were normal.  The 
examiner felt that the veteran had a herniated nucleus  
pulposus (HNP) in the lumbar spine.  

On VA examination of the veteran's spine in December 1996, 
straight leg raising was painful on the right at 60 degrees 
and on the left at 45 degrees.  There was no postural 
abnormality or fixed deformity.  Musculature of the back was 
normal, including the trapezius muscle.  Flexion of the 
lumbar spine was to 70 degrees without pain.  Extension as 
well as lateral bending and rotation to the right and to the 
left were normal with tenderness in the lumbosacral spine on 
the extremes of motion.  

On VA examination of the veteran's joints in December 1996 it 
was reported that in the past the veteran had had physical 
therapy with lumbar traction and epidural blocks but had not 
used a cane or crutches or a back brace or corset nor a 
transcutaneous nerve stimulator (TENS) unit.  The veteran 
stated that he slept on a hard mattress with a board.  
Bending, lifting, stooping, sneezing as well as standing or 
walking for more than 15 to 30 minutes aggravated his chronic 
low back pain.  He had stiffness of the low back with 
intermittent lumbar muscle spasms, mainly on the left.  There 
was frequent crepitus in the lumbar spine.  He had bilateral 
sciatica, mainly on the left with associated left testicular 
pain.  He had frequent tingling and numbness, especially over 
the lateral portion of the left foot.  There was no motor 
weakness or incontinence.  On examination he was ambulatory 
with a normal gain, balance, and posture.  The examination 
did not include physical findings of the low back.  The 
pertinent diagnosis was chronic lumbosacral strain with 
sciatica and a past history of HNP.  

Later, a CT scan of the lumbar spine in December 1996 
revealed no evidence of a bulging disc and only the expected 
early minimal arthritic changes of the articular facets.  The 
scan was interpreted as being normal.  

At the September 1997 RO hearing the veteran testified that 
his arthritis in the right hip was unrelated to his gluteus 
maximus muscle strain (page 2 of that transcript).  He took 
Motrin nightly for right hip pain (page 3).  He had taken 
Indocin and Motrin for his low back problem (page 18).  He 
usually had about two major flare-ups of his low back 
disorder yearly.  Lifting and even sneezing and coughing 
caused low back pain but he had pain even when he did not 
have major flare-ups.  He also had low back stiffness (page 
19).  He could flex his low back such that he could touch he 
toes, but it took a while to perform this maneuver and his 
low back pain radiated into both testicles (page 20).  He had 
numbness of the left foot and had refused low back surgery in 
1974 for a herniated or ruptured disc at L5-S1.  He also had 
muscle spasm in the low back (page 21) during his major 
flare-ups (page 22).  He had had ultrasound therapy but it 
had provided only temporary relief (page 22).  He continued 
to take Indocin and Motrin (page 22).  

On VA genitourinary examination in May 1998, it was reported 
that the veteran had developed right testicular pain about 11 
years ago when he had been diagnosed as having an HNP in the 
lumbar spine.  The pain use to radiate from the back to the 
right side of the scrotum and to the thighs.  He had no 
urinary incontinence and after examination the pertinent 
diagnosis was right testicular pain, radiating type from his 
disc disease.  

On VA examination of the veteran's spine in May 1998 he 
related that lifting 30 lbs. and sitting or standing for one 
hour precipitated low back pain which would last from 2 to 7 
days.  He complained of low back pain which radiated into the 
right testicle and into the left foot and reported having 
numbness in the left foot.  He took Motrin and Indocin as 
needed for low back pain.  He did not use crutches, a back 
brace or a cane.  Functionally, he was able to lift 30 lbs. 
of weight but was unable to sit or stand for more than one 
hour without increased low back pain.  He worked as a school 
teacher and took walks between classes to avoid back pain.  
There was no significant impairment to his occupation due to 
low back pain.  

On examination the veteran had no postural abnormality or 
fixed deformity and the musculature of his back was normal.  
Forward flexion of his lumbar spine was to 95 degrees with a 
pulling sensation in the right lumbar region.  Extension was 
to 30 degrees, with significantly increased pain on this 
motion.  Left lateral flexion was to 35 degrees and it was to 
20 degrees to the right, with severe pain on right lateral 
flexion.  Rotation was to 35 degrees to the right and to the 
left, with mild pain.  Movements of the lumbosacral spine 
were associated with spasm of the right paralumbar muscles 
and with increased pain.  The diagnoses were spondylosis; 
lumbosacral degenerative joint disease (DJD); and lumbosacral 
disc disease.  

On VA neurology examination in May 1998 the veteran 
complained of constant low back pain.  He complained of 
radicular pain in his left lower extremity as well as 
tingling and numbness of his left foot.  He related having 
radicular pain into the right inguinal region and the right 
testicle.  Lying down on the floor, on his back, relieved his 
low back partially but the pain became worse on coughing or 
sneezing and upon prolonged walking, standing or sitting.  He 
stated that he could not lift heavy objects.  He denied 
symptoms related to the urinary bladder or bowels.  

Physical examination revealed normal muscle mass, strength, 
and tone throughout, and this included testing of muscles in 
the lower extremities.  Deep tendon reflexes were bilaterally 
symmetrical and normal.  Plantar response was flexor 
bilaterally.  There was diminished sensation to pin prick on 
the lateral border of the left foot and the lateral side of 
the dorsum of the left foot.  He had minimal impairment to 
vibratory sensation at the malleoli, bilaterally.  Position 
and pinprick sensations were otherwise intact.  His gait and 
station were within normal limits, except that he had a 
little difficulty walking on his toes, bilaterally.  He had 
positive straight leg raising at 40 to 50 degrees on the left 
and at 70 to 80 degrees on the right.  There was no bowel or 
bladder function impairment.  The diagnosis was low back pain 
with left lumbar radiculopathy, likely secondary to status 
post herniated lumbar disc.  The examiner further noted that 
he may have recurrent herniated lumbar disc.  

Law and Regulations

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Because of atypical circumstances, not all cases will show 
all the findings for a specific level of disability, 
especially in the more fully described grades.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  An extraschedular evaluation is assigned 
if there is an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization such as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In assessing the 
degree of disability of a service-connected disability, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2, 
4.10.  

The criteria in 38 C.F.R. § 4.40 and § 4.45, e.g., of 
functional impairment due to painful or weakened movement, 
are not "subsumed" in diagnostic codes providing for 
ratings based solely on limited motion.  Moreover, avoidance 
of pyramiding under 38 C.F.R. § 4.14 (1998) does not prohibit 
a higher rating than actually demonstrated by limitation of 
motion alone, even if the degree of limited motion is 
compensable.  Thus, there may be additional limitation of 
motion from pain or on repeated use of the joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995).  

Musculoskeletal functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Weakness is as important as limitation of 
motion.  38 C.F.R. § 4.40.  Musculoskeletal rating factors 
include the degree of range of motion, weakness, 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With 
joint pathology, painful motion is a disability factor, with 
behavioral changes on testing being corroborating evidence 
thereof, and warrants at least the minimum rating.  Further, 
crepitation of soft tissue (e.g. tendons or ligaments), or 
within the joint structures should be noted as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that only 
slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent schedular rating may be assigned for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain, includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome (IVDS) and a 20 percent evaluation if moderate with 
recurring attacks.  A 40 percent rating requires severe IVDS 
with recurring attacks and with little intermittent relief.  
A 60 percent evaluation is warranted for pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  38 C.F.R. § 4.59 (1998).  

Analysis

Overall, the evidence shows that the veteran does have some 
limitation of motion, but this is no more than mild or at 
most moderate in degree.  He has document pain on lumbosacral 
motion which is encompassed in the 20 percent rating now 
assigned.  

The veteran does have muscle spasm and motion which is 
limited by pain and the pain is caused by lifting, bending, 
stooping, sneezing, coughing and prolonged sitting, walking 
or standing.  However, there is no current impairment in his 
posture or gait and he does not use or need a lumbosacral 
brace or corset nor a cane or crutches as ambulatory aids.  

The veteran also has radiculopathy characterized primarily by 
radiating pain and sensory impairment localized primarily to 
the left foot but the recent examination found no motor 
impairment.  Similarly, there is no evidence of absent ankle 
jerk marked limitation of motion, listing of the spine, nor 
irregularity of joint space.  In this regard, while the 
veteran has related a history of having been told that he had 
an HNP, repeat CT scans show no herniation of a disc and the 
bulging disc at L4-5 seen in February 1993 was not confirmed 
in December 1996.  

Thus, the Board concludes that the veteran does not have more 
than moderate limitation of motion of the lumbosacral spine 
for rating purposes, even when considering the impact of pain 
on motion, nor does he have a severe lumbosacral strain or 
severe IVDS of the lumbosacral spine. 

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  In fact, the recent VA 
orthopedic examination in May 1998 indicates that despite the 
aforementioned symptoms there is no significant impairment in 
the veteran's occupation as a school teacher.  Accordingly, 
an increased evaluation on an extraschedular basis is not 
warranted.  

In reaching these determinations, it is the judgment of the 
Board, for the reasons explained above, that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, there is no doubt to be resolved in his 
favor of the veteran under 38 U.S.C.A. § 5107(a) (West 1991).  

ORDER

An increased rating for lumbosacral strain with sciatica, 
bilateral testicular pain, and gluteus maximus strain is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

